March 28, 2008


Ms. Terri S. Harris
Ewbank & Byrom, P.C.
221 West 6th Street, Suite 900
Austin, TX 78701
Mr. Richard N. Countiss
Countiss Law Firm
8441 Gulf Freeway, Suite 600
Houston, TX 77017-5051

RE:   Case Number:  07-0294
      Court of Appeals Number:  10-06-00162-CV
      Trial Court Number:  2002-548-4

Style:      W. GENE MURFF, M.D. AND MURFF-WANG-MOORE ASSOCIATES, P.A.
      v.
      WANDA KAYE PASS, AS NEXT FRIEND OF LESLIE LEANN PASS, A MINOR

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Karen Matkin|